Citation Nr: 1646592	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-26 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran was a member of the Army National Guard from February 1978 to February 1984 with a period of active duty for training from March 26, 1978 to July 1, 1978.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

On his September 2012 substantive appeal, the Veteran indicated that he wanted a hearing before the Board.  However, in a July 2014 written statement, the Veteran withdrew his request for a hearing.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding, the Board has recharacterized the claim as reflected on the title page. 
This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Acoustic trauma occurred while the Veteran was on ACDUTRA and INACDUTRA.

2.  The evidence is at least in equipoise as to whether the ACDUTRA and INACDUTRA acoustic trauma led to the onset of hearing loss.

3.  The Veteran sustained a right knee and low back injury during a period of INACDUTRA.

4.  The Veteran has currently diagnosed degenerative arthritis of the right knee and lumbar spine. 

5.  The Veteran's right knee and lumbar spine arthritis are not etiologically related to the injury sustained during the period of INACDUTRA.

6.  The Veteran's currently diagnosed sinusitis was not incurred in or aggravated by his period of ACDUTRA.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met. 
38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).

2.  The criteria for service connection for a right knee disorder have not been met. 
38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).

3.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).

4.  The criteria for service connection for a sinus disorder have not been met.  
38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim of service connection for bilateral hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection for hearing loss), no conceivable prejudice to the Veteran could result from this decision regarding that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2)°existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in September 2011, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

VA treatment records and the Veteran's statements are associated with the claims file.  The Board notes that in March 2013, the Veteran was informed that VA had been unable to obtain his service treatment records, and that further evidence corroborating his in service treatment should be submitted if available.  Subsequently, in June 2013 VA determined that service treatment records from the Veteran's service in the Reserves were unavailable.  Although the Veteran submitted some of his own copies of service treatment records, the Board is mindful that, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that some of the Veteran's service treatment records are unavailable, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.

The Veteran was afforded VA examinations in connection with his service connection claims for a right knee, low back, and sinus disorders in September 2011 and October 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considered all the pertinent evidence of record, the Veteran's statements, and provided a complete rationale for the opinions stated. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply only to chronic diseases listed under 38 C.F.R. § 3.309(a) (2015).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Legal Criteria-Veteran Status/Applicability of Legal Presumptions

A "veteran" is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  
38 C.F.R. § 3.1 (d).  

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (2), (24); 38 C.F.R. § 3.6 (a).

An individual who has served on active duty is a veteran while an individual who has served only on ACDUTRA and/or INACDUTRA must establish a service-connected disability in order to achieve veteran status.  Harris v. West, 
13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins, 
1 Vet. App. at 477-78.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for any periods of ACDUTRA and/or INACDUTRA is not appropriate.

In the December 2011 rating decision, the RO granted service connection for tinnitus incurred during the Veteran's period of ACDUTRA from March 1978 to July 1978.  As such, veteran status had been established.

Bilateral Hearing Loss

The Veteran maintains that he was exposed to loud noises (acoustic trauma) during his period of ACDUTRA and INACDUTRA.  Initially, the Board notes that the Veteran has already been granted service connection for tinnitus based, in part, on in-service noise exposure during his period of ACDUTRA in 1978.

The evidence includes a Report of Separation and Record of Service which shows that the Veteran served in the Army National Guard from February 1978 to February 1984.  His primary specialties were as a carpentry/masonry specialist and as a vehicle driver.  He also received the rifle M-16 marksman, hand grenade sharpshooter, and machinegun M-60 expert decorations.  

In a February 1978 military service record, the Veteran was ordered to report to ACDUTRA on March 26, 1978.  His DD Form 214 shows that he served on active duty for training from March 27, 1978 to July 1, 1978.  The Veteran's military occupation specialty was noted as "heavy truck driver."

Next, the Board finds that the Veteran was diagnosed with bilateral sensorineural hearing loss during a September 2011 VA examination.  During the evaluation, the Veteran reported that he was exposed to small arms fire, heavy equipment, and loud engines during service.  The examiner then indicated that no audiometric data was found in the claims file.  Therefore, it could not be determined, without resorting to speculation, if the Veteran's current hearing loss began during military service.  She did state, however, that hearing loss and tinnitus were frequently associated with each other and with noise exposure.

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran has credibly reported that he was exposed to excessive noise levels in service, and, thus, in-service acoustic trauma is conceded.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

Further, while hearing loss is a disease, acoustic trauma sustained during a period of ACDUTRA or INACDUTRA would constitute an "injury" for the purposes of establishing service connection.  As noted above, the Veteran has already been grated service connection for tinnitus, based in part, on his in-service exposure of acoustic trauma presumably during his periods of ACDUTRA and INACDUTRA.  See September 2011 VA examination report and December 2011 rating decision. 

The Board finds that the Veteran's account of hearing loss surrounding his time as a member of the Army National Guard to be credible.  Moreover, while hearing loss for VA purposes was not objectively demonstrated in service or for some time following service separation, the evidence supportive of entitlement is at least in equipoise to the evidence to the contrary.  The Veteran was exposed to noise in service sufficient to cause tinnitus, and a VA examiner has indicated the possibility of a nexus for hearing loss, though she could not render a definite opinion.  As such, and resolving reasonable doubt in the Veteran's favor, the Bord finds that a grant of service connection for hearing loss is warranted.  38 C.F.R. § 3.102.

Right Knee and Lumbar Spine Disorders

The Veteran contends that he injured his right knee and low back during a period of INACDUTRA.  

Specifically, service treatment includes a statement of medical examination and duty status dated February 5, 1983.  The report indicated that the Veteran had a minimal bruise on the right knee as a result of hitting his knee on the dashboard during an auto accident.  It was noted that the injury was incurred during "inactive duty training."

The evidence also includes a February 5, 1983 hospital treatment note.  The Veteran was evaluated for back pain and knee pain as a result of the auto accident.  It was noted that the Veteran had approximately 40 minutes of low back pain and right knee pain following the accident.  Upon physical examination, the Veteran had full range of motion of the spine, no tenderness, and no effusion.  There was, however, a right knee contusion.  

For these reasons, the Board finds that the Veteran sustained an injury to the right knee and low back during INACDUTRA.  

Post-service VA treatment records include a March 2012 VA primary care note.  During the evaluation, the Veteran reported chronic back pain and right knee pain. He specifically stated that he was in a vehicle accident in the Army.  He was a passenger when struck on the passenger side of the vehicle.

The evidence also includes an October 2011 VA spine and knee examinations.  Diagnoses of degenerative arthritis of the right knee and lumbar spine (L5-S1) were confirmed.  The examiner stated that it was not possible to determine, without mere speculation, that the Veteran's right knee and lumbar spine disorders were at least as likely as not incurred in or caused by the in-service injury.  In support of this opinion, the examiner indicated that there were no x-rays or follow-up treatment records regarding the back or knee to assist in determining whether there was a continuing problem.  Further, the Veteran reported that his knee and back pain "started 8 years ago."  

Upon review of all the evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran's right knee and lumbar spine disorders are related to the in-service INACDUTRA injury.  In this regard, there are no indications of an in-service diagnosis of arthritis of the knee or spine in available service treatment records.  At the time of the injury, the Veteran was noted to have a bruised knee and full range of motion of the spine, but no arthritis was noted.  

Further, the first indication of complaints relating to the knee and spine are found in a May 2011 VA treatment record, over 25 years after service separation.  Moreover, during the October 2011 VA examinations, the Veteran himself indicated that his knee and back pain started 8 years ago (i.e., in 2003).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).

For these reasons, the Board concludes that arthritis of the right knee and spine first manifest many years following service separation and there is no nexus to service. The Board notes that presumptive service connection does not apply to periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  As such, the presumptive service connection provisions of chronic diseases under 38 C.F.R. §§ 3.307 (a)(3) and 3.309(a) do not apply in this case.

In essence, the evidence supports the incurrence of in-service injury and complaints of right knee and back pain related to an auto accident in service.  However, the more probative evidence establishes that he did not have arthritis in service or soon after service separation.  Furthermore, the evidence establishes that the remote onset of right knee and lumbar spine pathology is unrelated to service and that these disorders did not manifest until many years after service.

The Board has also considered the Veteran's statements regarding his belief that his right knee and lumbar spine disorders are related to service.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Arthritis is a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's arthritis is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for a right knee disorder and service connection for a lumbar spine disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Sinus Disorder

The Veteran contends that service connection is warranted for sinusitis.  As an initial matter, the Board finds that the Veteran has been diagnosed with chronic sinusitis and mild leftward deviation of the nasal septum.  See October 2011 VA examination. 

Having found a current disability, the Board must consider whether it is related to his periods of ACDUTRA or INACDUTRA.  

The Board finds that service connection for sinusitis is not warranted for the Veteran's periods of INACDUTRA.  In this regard, the Board finds that sinusitis is a disease, not an injury, and therefore it must be shown that the condition was incurred in or aggravated by a period of ACDUTRA.  In other words, because the Veteran's sinusitis is not an "injury" service connection is not permitted for sinusitis during his periods of INACDUTRA.  38 U.S.C.A. § 101 (2), (24); 38 C.F.R. § 3.6 (a).
The Board next finds that the Veteran's sinusitis was neither incurred in the line of duty during ACDUTRA nor permanently worsened beyond its natural progression by an injury or disease incurred during ACDUTRA.  

The Veteran essentially contends that he had a pre-existing sinus disorder prior to service entrance that was aggravated by service.  See Veteran's statements during October 2011 VA examination.  

Available service treatment records from the Veteran's period of ACDUTRA do not include any complaints, diagnoses, or treatment for a sinus disorder.  The only evidence of record showing complaints of sinusitis are during the Veteran's period of INACDUTRA.  For example, in a June 1980 treatment record, the Veteran complained of a sinus headache.  In a June 1981 treatment note, the Veteran complained of "sinusitis."  In a July 1983 service treatment note, the Veteran again complained of sinus trouble.  Notably, however, none of the service treatment records during the Veteran's period of INACDUTRA suggest that the Veteran may have had symptoms during his previous ACDUTRA period. 

The Veteran was afforded a VA examination in October 2011.  During the evaluation, the Veteran reported that he had a sinus problem since the age of 14-15, before entering service.  He reported that he problem worsened while in service.  A diagnosis of chronic sinusitis and mild leftward deviation of the nasal septum was provided.  The examiner then indicated that the Veteran's current CT scan of the sinuses denoted the presence of chronic sinusitis, which provided "congruency with the vet's history given for the current sinus problem.  That is the veteran had sinus problem prior to entering the service and it has worsened while in service."  Thus, the examiner noted that he Veteran's claim fell under a "presumption of aggravation" of a medical condition during military service and not under the claim category of direct service connection.

The Board finds that the October 2011 VA medical opinion is of reduced probative value as it is based on an inaccurate legal premise.  Although the examiner indicated that the presumption of aggravation would apply to the Veteran's claim (based solely on the Veteran's reports of aggravation during service), some presumptions, such as those for aggravation and presumptive diseases, will not apply to periods of ACDUTRA even if veteran status is attained.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (presumptions of soundness and aggravation are not applicable to ACDUTRA).

In sum, the only evidence which tends to support the Veteran's contention that his sinusitis pre-existed ACDUTRA service and was aggravated by his period of ACDUTRA is his own lay statements.  Although the Veteran is competent to report increased sinusitis symptoms (such as increased nasal congestion and sinus headaches), the Board finds that the Veteran's statements regarding the onset of his sinusitis have been inconsistent, and therefore, not credible.  For example, during the October 2011 VA examination, the Veteran reported that he had a sinus problem since the age of 14-15, which worsened in service.  However, in his August 2011 claim for VA compensation purposes, the Veteran indicated that the onset of his sinus disorder was in 1981 (after his period of ACDUTRA).  

For these reasons, the Board finds that the weight of the evidence is against a finding that the Veteran's sinus disorder was incurred in or aggravated by his period of ACDUTRA.  As discussed above, the Veteran's periods of INACDUTRA are not relevant to this case because sinusitis is a disease, not an injury, and thus service connection is not permitted for periods of INACDUTRA.  Accordingly, service connection for sinusitis is denied.  


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for a right knee disorder is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for sinusitis is denied. 

REMAND

The Veteran seeks to establish entitlement to service connection for a psychiatric disorder due to service in the Army National Guard.  Specifically, the Veteran maintains he was assigned to guard the Mayor's office in New Orleans in February 1979 during a police department strike.  The Veteran has reported that he was afraid of being bombed and of potential sniper fire.  See Veteran's statement dated in July 2011.  While on its face this appears to represent non-Federal, and hence non-qualifying, service, no inquiry has been made to verify such.  This must be accomplished on remand.

Further, in a March 29, 2012 VA treatment record (in Virtual VA), it was noted that the Veteran was being seen for his first VA visit.  During the evaluation, the Veteran reported that he had insomnia even when not in pain from his back and knee disorders.  The Veteran also had a positive PTSD screening.  

The Board notes that the last VA treatment record is dated in October 2012.  It is unclear if the Veteran has participating in psychiatric treatment at a VA facility from October 2012 to the present.  As such, the Board finds that updated VA treatment records should be obtained and associated with the claims file as they may contain additional psychiatric diagnoses and/or treatment pertinent to the Veteran's claim.  

Further, the Board finds that the Veteran should be afforded a VA examination to assist in determining the nature and etiology of his claimed psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from October 3, 2012 to the present and associate them with the electronic claims file.

2.  Take appropriate steps, to include contacting the Louisiana Army National Guard, to obtain complete service personnel records documenting the Veteran's periods of duty and activations, to include the cited 1979 event.

If no official records are available, the Veteran must be properly notified and asked to provide any records in his possession relevant to the reported activation and duty.

3.  Schedule the Veteran for a VA psychiatric examination to assist in determining the nature and etiology of his claimed psychiatric disorder(s).  Following review of the relevant evidence in the record, and any tests deemed necessary, the examiner should provide the following opinions:

(a)  List all of the Veteran's current psychiatric disorder diagnoses.   

(b)  For each diagnosis, state whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed psychiatric disorder(s) is related to a disease or injury during ACDUTRA or an injury during INACDUTRA.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


